DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim 8 is objected to because of the following informalities:  "silicon" should read "silicone".  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“memory for storing calibration parameters” in claim 1
“fluid-pressure-sensing device for measuring a pressure of a fluid” in claim 1
“communication interface for transmitting the calibration parameters” in claim 1
“communication interface for receiving the calibration parameters” in claim 14
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a bite force measuring system”, which implies a combination of multiple parts. However, only one component (the mouthpiece) has been positively claimed. The claim is rendered indefinite because no arrangement of components forming a system has been defined.
Claim 6 recites the limitation “the bite force measuring system of claim 1 being formed into substantially a horseshoe shape…” The claim is rendered indefinite because it is not clear 
Claim 9 recites the limitation “a section of the first and second branches increases from respective back ends of the first and second branches towards the fore end”. The claim is rendered indefinite because it is unclear what is meant by “increases”. Applicant should amend the claim to clarify what aspect of the first and second branches increases from the back end to the fore end, whether it is thickness, thinness, flexibility, hardness, etc.
Claim 12 recites the limitation “the memory further stores a number of measurement cycles of the mouthpiece, the number of measurement cycles being incremented at each measure performed by the fluid-pressure-sensing device”. The claim is rendered indefinite because it is unclear what positively claimed element (memory, cavities, sensing device, communications interface) would be able to perform the stated functions of incrementing a counter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-5, 12-14, 17, 27 are rejected under 35 U.S.C. 103 as being as being unpatentable over Al-Tawil et al. (cited on applicant's IDS dated 12/16/2019 as US 20120123225 A1) in view of Quinn et al. (US 5720293 A).
	Regarding claim 1, Al-Tawil teaches a bite force measuring system comprising a mouthpiece (figure 1, 200) adapted for being interfaced with a control unit (figure 1, control unit 140, wires 250, cable 156), the mouthpiece comprising memory for storing calibration parameters (paragraph 100, the transducers are calibrated, paragraph 115, normalization values stored on processor 120), a fluid filled compressible cavity (paragraph 18, see also figure 3 cells 302A/B to 306A/B), a fluid pressure-sensing device for measuring a pressure of a fluid contained in the fluid-filled compressible cavity (figure 1, transducer 110), and a communication interface for transmitting the measured pressure to the control unit (transducers are connected to the processor), the calibration parameters and the measured pressure being used by the control unit for the calculation of a bite force corresponding to the measured pressure (paragraphs 109-113). The examiner makes record of the fact that the limitation “the calibration parameters and the measured pressure being used by the control unit for the calculation of a bite force corresponding to the measured pressure” holds no patentable weight as it is describing an action carried out by a control unit which is not a positively claimed structure in claim 1’s current language. Similarly, “memory for storing calibration parameters” holds no more weight than just “memory” on its own, because memory can inherently store any digital media. Therefore, “calibration parameters” is an example of what can be stored on the claimed memory and not seen as a structural limitation with patentable weight.

In a separate endeavor concerning a calibrated sensor-based medical device, Quinn teaches a device for gathering physiological data from a patient and supplying the gathered data to a processing system. The device contains at least one transducer for directly measuring physiological parameters of a patient and a memory containing calibration information for calibrating the transducer (column 4, lines 14-24). Memory containing the calibration parameters is placed within the device itself (column 4, lines 33-36; catheter, see also column 3, lines 54-59). This also includes patient-specific calibrations (column 3, lines 54-58). The device comprises a communication interface that allows data from the device’s memory to be communicated with the control unit (column 4, lines 35-46). The control unit can also write calibration parameters to the device (column 5, lines 32-36). Quinn teaches this configuration being advantageous because disconnecting the device from the control unit does not cause calibration data to be lost from the memory of the device, allowing one device to be used with the same or a different control unit without needing recalibration (column 4, lines 26-31), and this increases ease of use by negating the need for an operator to perform a setup if a sensing system associated with one patient is used with different monitoring equipment (column 3, lines 3-15). Quinn also teaches this arrangement can be applied to other sensing applications beyond the scope of catheters (column 6, lines 1-5).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Al-Tawil to incorporate the teachings of Quinn to provide a bite force sensor system wherein the mouthpiece comprises a communication interface for transmitting calibration parameters from the mouthpiece to the control unit. Doing so allows the system to be 
	Regarding claims 2 and 3, Al-Tawil in view of Quinn teaches the bite force measuring system of claim 1. The specifics of the calibration parameters do not currently hold patentable weight as the language of claim 1 does not positively claim calibration parameters as a structural limitation. Thus, claim 2 (and subsequently claim 3) do not impose any structural limitation on claim 1 and do not contain any new matter with patentable weight.
Regarding claim 4, Al-Tawil teaches that the communication interface can be wired (figure 1, cable 156) or wireless (paragraph 156).
	Regarding claim 5, Al-Tawil teaches that the pressure of the fluid contained in the fluid-filled compressible cavity is applied at an inlet of the fluid-pressure-sensing device (figure 1, fluid-containing tubes 250 communicate with transducers 110), and an electrical signal representative of the pressure measured by the fluid-pressure-sensing device is generated at an output of the fluid-pressure-sensing device (paragraphs 111-113).
	Regarding claim 12, Quinn teaches memory storing a number of measurement cycles of the sensing device (table 2, “Count of all CO data points”). Al-Tawil teaches continuous monitoring of pressure readings and displaying the results as a function of time (paragraph 144), but also teaches the importance of monitoring episodes wherein a pressure reading exceeds a certain threshold, for instance, in diagnosing bruxism during sleep (paragraph 146). It would have been obvious to one of ordinary skill in the art to increment a count in memory corresponding to instances wherein the measure of pressure exceeds a certain threshold. The utility is obvious in that it allows for greater insight to a specific condition related to a patient’s health, such as nocturnal teeth grinding, as taught by Al-Tawil.

Regarding claim 14, Al-Tawil teaches an embodiment wherein the bite force measuring system comprises the control unit rather than interfacing with it (figure 4). This embodiment functions as above in claim 1.
Regarding claim 17, Al-Tawil teaches the control unit comprising a display (figure 1, 170) to display measured pressure and bite force (paragraph 147, see also paragraph 123).
Regarding claim 27, Al-Tawil teaches the processing unit calculating a pressure consisting of an average of a plurality of measured pressures received from the mouthpiece (paragraphs 113-114). The calculation of the bite force uses the calibration parameters and calculated pressure, as described above in claims 1 and 14.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Tawil et al. in view of Quinn et al. as applied to claim 1 above, and further in view of Alibrahim et al. (The Measurement of Maximal Bite Force in Human Beings, University of Dundee, 2015). The claims as written do not hold patentable weight, however, the following rejections will address the claims on their own merits as if the elements did hold patentable weight.
Regarding claims 2 and 3, Al-Tawil in view of Quinn teaches the bite force measuring system of claim 1, but does not teach what the calibration parameters consist of.
Alibrahim teaches a system for measuring bite force similar to Al-Tawil’s in that a fluid-filled compressible cavity relays pressure changes to a transducer (page 43, section 2.3.2), the resulting data sent to a control unit for calculation of a bite force utilizing pressure information and calibration parameters (page 27, paragraph 2). Alibrahim teaches that the calibration parameters consist of a 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Al-Tawil in view of Quinn to incorporate the teachings of Alibrahim to provide a system for measuring bite force wherein calibration parameters of the pressure transducers used to calculate a bite force consist of a second degree polynomial equation. Doing so ensures an accurate translation from measured voltage values from the transducer to calculated measured pressure values, as taught by Alibrahim.
Claims 6-8, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Tawil et al. in view of Quinn as applied to claim 1 above, and further in view of St. Laurent et al. (US 20130211270 A1).
Regarding claim 6, Al-Tawil in view of Quinn teaches the bite force measuring system of claim 1. Al-Tawil also teaches the bite force measuring system being formed into substantially a horseshoe shape defining first and second branches intersecting at a fore end. Al-Tawil does not teach the system having a concave cross-section to mate with an individual’s dental occlusion.
In a related endeavor of mouth-worn sensor systems, St. Laurent teaches a device worn in a user’s mouth containing a plurality of sensors for measuring various parameters. The system is also formed into substantially a horseshoe shape defining first and second branches intersecting at a fore end (figures 1-3, 5-6). The system has a concave cross-section to mate with an individual’s dental 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Al-Tawil in view of Quinn to incorporate the teachings of St. Laurent to provide a bite force measurement system wherein the system has a concave cross-section to mate with an individual’s dental occlusion. The utility is obvious in that a concave shape that mates with a user’s teeth ensures that the placement of the system is identical every time and that it stays in place regardless of any movements of the user, as mouth guards are intended to do.
Regarding claims 7 and 8, Al-Tawil in view of St. Laurent teaches the system of claim 6. Al-Tawil also teaches that the body of the first and second branches of the system is made of a silicone-based elastomeric material, which Applicant teaches as having a Shore A hardness factor between 20 and 80.
Regarding claim 10, Al-Tawil in view of St. Laurent teaches the system of claim 6. St. Laurent also teaches guides for positioning the lips of a patient including an extension located at the top of the fore end and an extension located at the bottom of the fore end (figure 5, lip guard 550) and two additional guides respectively symmetrically secured to an external surface of the first and second branches in proximity of respective back ends of the first and second branches, the two additional guides extending vertically (figure 5, walls 503 and 504).
Regarding claim 11, Al-Tawil in view of St. Laurent teaches the system of claim 10. St. Laurent also teaches the system further comprising a fourth guide located on the top of the intersection of the first and second branches, the extension of the first guide located on top of the fore end providing positioning and blocking incisors of the patient (figure 3, front portion of mouth guard)
Claims 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Alibrahim et al. in view of Al-Tawil et al.

Al-Tawil teaches a method for calibrating a mouthpiece comprising a fluid-filled compressible cavity (paragraph 109). The method comprises applying a desired pressure load to the compressible cavities, which helps increase the accuracy of the readings (paragraph 135). The compressible cavity and the fluid-pressure-sensing device communicate with the computational device (figure 1) and the transducers store calibration parameters in memory (paragraph 100).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Alibrahim to incorporate the teachings of Al-Tawil to provide a method for calibrating a mouthpiece comprising a fluid-filled cavity, wherein the method comprises transmitting calibration parameters from the computing device to the mouthpiece and storing the calibration parameters in a memory of the mouthpiece. The utility is obvious in that Alibrahim’s method requires the device to be operated in connection to external computer where the calibration parameters are 
Regarding claims 29 and 30, Alibrahim teaches that the calibration parameters consist of a polynomial equation of degree N > 1 (page 79, section 4.2.4b). Alibrahim also teaches that the polynomial equation is of degree 2 (page 79, section 4.2.4b).
Regarding claim 31, Alibrahim teaches the computer analysis of the calibration data first calculating a regression line followed by a second order polynomial regression to the values of the plurality of exerted forces and the corresponding plurality of measured pressures (page 54, paragraph 1).
Regarding claim 32, Alibrahim teaches the method further comprising determining a second set of calibration parameters based on a set of values for the plurality of exerted forces and the corresponding plurality of measured pressures and using the second set of calibration parameters to evaluate an accuracy of the previously determined calibration parameters. Alibrahim uses a strain gauge as a second bite sensor because of its predictability and consistency in having a linear relationship between the applied force and the measured voltage (page 45, section 2.4.1). This makes it the ideal reference for evaluating the accuracy of the calibration parameters of the fluid-pressure-sensing transducer. In section 7.4.4, Alibrahim states that differences in measured pressure values were likely to be a result of biological factors; it is understood that the calibration of the fluid-pressure-sensing transducer has been compared to the calibration data of the strain gauge sensor.
Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art of not does not teach the body of a mouthpiece being thinner towards the rear and thicker towards the front in combination with the other claimed elements
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASIM A NAEEM whose telephone number is (571)272-0980.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 517-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        




/JASIM AHMAD NAEEM/               Examiner, Art Unit 3791